DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of group I, claims 1-11, in the reply filed on 3/17/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for darolutamide, does not reasonably provide enablement for “other anti-androgen drug having minimal blood-brain-barrier penetration”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art
7) the predictability of the art, and
8) the breadth of the claims.
Applicant fails to set forth the criteria that would assist the skilled artisan to ascertain "anti-androgen drug having minimal blood-brain-barrier penetration".  Additionally, Applicant fails to provide information allowing the skilled artisan to ascertain these compounds without undue experimentation.  In the instant case, only a limited number of "anti-androgen drug having minimal blood-brain-barrier penetration" examples are set forth, thereby failing to provide sufficient working examples.  It is noted that these examples are neither exhaustive, nor define the class of compounds required.  The pharmaceutical art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  According to Student et al., European Journal of Pharmacology, 2020;866:1-13, anti-androgen compounds cause decrease of libido, and impairment of sexual function (see page 3, col. 1, last paragraph). Since anti-androgen drugs are known to cause sexual dysfunction, it would require undue experimentation for one skilled artisan to select the suitable agent to practice the full scope of the invention, i.e., treating female sexual dysfunction, specifically, FSIAD. The instant claims read on all "anti-androgen drug having minimal blood-brain-barrier penetration", necessitating an exhaustive search for the embodiments suitable to practice the claimed invention.  Applicants fail to provide information sufficient to practice the claimed invention, absent undue experimentation.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims at issue are functional claims and recite minimal structure in the body of the claims. The claims merely recite the use of a class of compound (a compound with anti-androgen properties) with a desired property (minimal penetration to the BBB). As such, all means or methods of resolving the problem or achieving the result are encompassed by the claims. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) (en banc). When claims depend on a recited property or result, the claim covers every conceivable structure (means) for achieving the stated property or result while the specification discloses at most only those known to the inventor. See MPEP 2164.08(a). 
The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920 (Fed. Cir. 2004), (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). To determine whether there is adequate written description support for the genus of methods and means of achieving the claimed properties, the Specification is reviewed for species that achieve the claimed results. "[T]he specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Ariad, 94 USPQ2d at 1170-1171. 
For claims 1-4, the specification has support for the language of the claims, however, the court has held "generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed." Id. at 1171, citing Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Here, just reciting the genus “anti-androgen drug having minimal blood-brain-barrier penetration” has not been coupled with a known or disclosed correlation between the function and structure of the compound.  
In University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927-28 (Fed. Cir. 2004), the court reasoned that because the specification did not describe any specific compound capable of performing the claimed method and the skilled artisan would not be able to identify any such compound based on the specification's function description, the specification did not provide an adequate written description of the claimed invention. Ariad, 94 USPQ2d at 1173.  Therefore, the instant specification does not provide adequate written description support for the invention of claims 1-4 because it does not describe any specie, other than bicalutamide and darolutamide, capable of achieving the claimed invention. As such, the Specification would not reasonably convey to a person of ordinary skill in the art that Applicant had possession of the claimed invention.

Claims 1-7, 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims at issue are functional claims and recite minimal structure in the body of the claims. The claims merely recite the use of a class of compound (a compound specific androgen receptor properties). As such, all means or methods of resolving the problem or achieving the result are encompassed by the claims. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) (en banc). When claims depend on a recited property or result, the claim covers every conceivable structure (means) for achieving the stated property or result while the specification discloses at most only those known to the inventor. See MPEP 2164.08(a). 
The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920 (Fed. Cir. 2004), (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). To determine whether there is adequate written description support for the genus of methods and means of achieving the claimed properties, the Specification is reviewed for species that achieve the claimed results. "[T]he specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Ariad, 94 USPQ2d at 1170-1171. 
For claims 1-7, 9-11, the specification has support for the language of the claims, however, the court has held "generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed." Id. at 1171, citing Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Here, just reciting the genus “Selective Androgen Receptor Modulator” has not been coupled with a known or disclosed correlation between the function and structure of the compound.  
In University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927-28 (Fed. Cir. 2004), the court reasoned that because the specification did not describe any specific compound capable of performing the claimed method and the skilled artisan would not be able to identify any such compound based on the specification's function description, the specification did not provide an adequate written description of the claimed invention. Ariad, 94 USPQ2d at 1173.  Therefore, the instant specification does not provide adequate written description support for the invention of claims 1-4 because it does not describe any specie, other than those recited in claim 8, capable of achieving the claimed invention. As such, the Specification would not reasonably convey to a person of ordinary skill in the art that Applicant had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "pro-hormone thereof" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim1 recites “pro-hormone of AAS”, but claim 8 recites various species of SARM. There is no antecedent basis of pro-hormone of SARM.
Claim 8 contains various trademark/trade names: BMS-564 929, AC-262, 536, LGD-2226, LGD-3303, S-40503, S-23,  and RAD140  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe various SARM and, accordingly, the identification/description is indefinite.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/            Primary Examiner, Art Unit 1627